                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )                  No. 3:18-CR-212-TAV-HBG
                                                 )
GREGORY LEWIS, and                               )
LEJUAN DAWKINS,                                  )
                                                 )
              Defendants.                        )


                                MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case came before the Court on February 26, 2019, for an arraignment

on the Superseding Indictment [Doc. 39] and a motion hearing on Defendant Lewis’s Motion to

Continue Trial and Related Deadlines [Doc. 34], filed February 4, 2019. Assistant United States

Attorney Brent Nelson Jones appeared on behalf of the Government. Attorney Joshua D. Hedrick

represented Defendant Lewis. Attorney Jonathan S. Wood represented Defendant Dawkins. Both

Defendants were also present.

       Defendant Lewis asks the Court to continue the March 12 trial date and the related

deadlines in order to give counsel time to complete his review of discovery. He states that

discovery is voluminous and includes numerous reports, video recordings, telephone records, and

photographs. On February 5, 2019, the Government responded [Doc. 35] that it did not oppose

Defendant Lewis’s motion and that a trial continuance would further the ends of justice.
       At the February 26 hearing, Mr. Hedrick stated that he had discussed the speedy trial issues

attendant to the motion with Defendant Lewis and that the Defendant agrees all the time until a

new trial date would be excludable. Mr. Wood stated that Defendant Dawkins had nothing to add

to the discussion. AUSA Jones confirmed that the Government was not opposed to a continuance

of the trial and other deadlines in this case. The parties agreed on a new trial date of July 23, 2019.

       The Court finds Defendant Lewis’s motion to continue the trial and other deadlines is

unopposed and well-taken. The Court also finds that the ends of justice served by granting a

continuance outweigh the interest of the Defendants and the public in a speedy trial. 18 U.S.C. §

3161(h)(7)(A). On February 20, 2019, the Defendants were charged in a Superseding Indictment

[Doc. 39] with a conspiracy to distribute heroin and fentanyl (Count One). Defendant Lewis is

also charged with six counts of distribution of fentanyl (Counts Three, Four, Five, and Six) or both

fentanyl and heroin (Count Nine) or marijuana (Count Ten), three counts of possession of a firearm

in furtherance of drug trafficking crimes (Counts Two, Seven, and Eleven), and one count of being

a felon in possession of firearms and ammunition (Count Fourteen). Defendant Dawkins is

charged with four counts of distribution of fentanyl (Counts Four and Twelve) or fentanyl and

heroin (Count Nine) or marijuana (Count Ten), with one count of possession of a firearm in

furtherance of drug trafficking crimes (Count Thirteen), and with one count of being a felon in

possession of a firearm and ammunition (Count Fifteen). Counsel for Defendant Lewis relates

that initial discovery in this case was voluminous.

       The Court finds that counsel for Defendant Lewis needs additional time to complete his

review of discovery, to confer with the Defendant, to prepare and file any pretrial motions, and to




                                                  2
prepare this case for trial.1 Following the filing of pretrial motions, the Government will need time

to respond, and the Court will need time to hear and rule on any motions. Defense counsel will

also need time to locate and interview witnesses and to prepare for trial. The Court finds that all

of this cannot take place before the March 12 trial date or in less than five months. Thus, the Court

finds that the failure to grant a continuance would deprive defense counsel of the reasonable time

necessary to prepare for trial despite his use of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       The Defendant Lewis’s Motion to Continue Trial and Related Deadlines [Doc. 34] is

GRANTED. The trial of this matter is reset to July 23, 2019. The Court also finds that all the

time between the filing of Defendant Lewis’s motion on February 4, 2019, and the new trial date

of July 23, 2019, is fully excludable time under the Speedy Trial Act for the reasons set forth

herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). The new deadline for filing pretrial motions

is March 26, 2019. The filing of additional pretrial motions is not restricted to certain counts or

discovery. Responses to pretrial motions are due on or before April 9, 2019. If any motions

requiring a hearing are filed, Chambers will contact the parties to schedule a motion hearing for a

date during the week of April 22, 2019. The parties are to appear before the undersigned for a

final pretrial conference on July 9, 2019, at 11:00 a.m. This date will also be the new deadline

for concluding plea negotiations and providing reciprocal discovery. The Court instructs the

parties that all motions in limine must be filed no later than July 8, 2019. Special requests for jury

instructions shall be submitted to the District Judge no later than July 12, 2019, and shall be

supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:



1
 The Court observes that a plea agreement [Docs. 44-45] for Defendant Dawkins was filed on the
day of the hearing. Thus, the Court concludes that Defendant Dawkins does not appear to be
proceeding to trial.
                                                  3
(1) Defendant Lewis’s Motion to Continue Trial and Related
Deadlines [Doc. 34] is GRANTED;

(2) The trial of this matter is reset to commence on July 23, 2019,
at 9:00 a.m., before the Honorable Thomas A. Varlan, Chief United
States District Judge;

(3) All time between the filing of the Defendant’s motion on
February 4, 2019, and the new trial date of July 23, 2019, is fully
excludable time under the Speedy Trial Act for the reasons set forth
herein;

(4) The deadline for filing pretrial motions is March 26, 2019;

(5) Responses to motions are due on or before April 9, 2019;

(6) Motions in limine must be filed no later than July 8, 2019;

(7) The parties are to appear before the undersigned for a final
pretrial conference on July 9, 2019, at 11:00 a.m.;

(8) The new deadline for concluding plea negotiations and
providing reciprocal discovery is also July 9, 2019; and

(9) Special requests for jury instructions with appropriate citations
shall be submitted to the District Judge by July 12, 2019.

IT IS SO ORDERED.


                              ENTER:


                              United States Magistrate Judge




                                 4
